PUBLISHED ORDER

By order dated August 7, 2014, the Court granted a petition seeking transfer of jurisdiction from the Court of Appeals. After further review, including considering the points presented by counsel at oral argument and discussion among the Justices in conference after the oral argument, the Court has determined that it should not assume jurisdiction over this appeal and that the Court of Appeals opinion reported at State Board of Funeral and Cemetery Service v. Settlers Life Insurance Co., 5 N.E.3d 1170 (Ind.Ct.App. 2014), should be reinstated as Court of Appeals precedent. Accordingly, the order granting transfer is VACATED and transfer is hereby DENIED. Pursuant to Appellate Rule 58(B), this appeal is at an end.
The Court DIRECTS the Clerk to certify this appeal as final and to send copies of this order to the Hon. Nancy H. Vaidik, Chief Judge of the Court of Appeals; the Court of Appeals Administrator; and all counsel of record.
The Court further DIRECTS the Clerk to send a copy of this Order to LexisNexis, and to Thomson/Reuters for publication on-line and in the bound volumes of this Court’s decisions.
All Justices concur, except RUCKER, J., who dissents to the denial of transfer.